DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/04/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al (“Non-restrictive measurement of Pulse Transit Time using ECG Sensor and PPG Sensor mounted on the neckband.”) (“Ikeda”) in view of Amano et al (US 5,941,837) (“Amano”) and further in view of Amano et al (US 6,030,342) (“Amano 2”) and further in view of Banet et al (US 2014/0236037) (“Banet”) and further in view of Bojovic et al (US 2015/0289785) (“Bojovic”) and further in view of Banet et al (US 2007/0142715) (“Banet 2”) and further in view of Coakley et al (US 2007/0032711) (“Coakley”).
Regarding Claim 1, while Ikeda teaches a pulse wave transit time measurement device (Abstract) comprising: 
a neck band to be worn around a neck of a user (Abstract, Fig. 1, p1 “Signals measured by the neckband device are sent to the ECG circuit and the PPG circuit.”); 
a pair of electrocardiographic electrodes that detects an electrocardiographic signal (p1 “The neck-band-type ECG device was used to measure the ECG. The neck-band-type ECG device consists of 2 dry-type active electrodes and dry-type indifferent electrode.”); 
a pulse wave sensor that detects a pulse wave signal (Fig. 1, p1 “The photo-interrupter was used to measure the PPG as a PPG sensor.”); and 
a pulse wave transit time calculator that calculates a pulse wave transit time based on a peak time difference between the electrocardiographic signal detected by the electrocardiographic electrodes and the pulse wave signal detected by the pulse wave sensor (p1, “PTT is the difference between the rise time of the vertex and PPG wave from ECG R wave. The acceleration PPG calculated from the second derivative is used to find the rising point of PPG… Pulse rate interval and PTT detection rate were compared between the neck and fingertip.”); wherein
the pair of electrocardiographic electrodes are disposed at both ends of the neck band and adapted to be held in contact with both lateral sides of the neck of the user (Fig. 1, ECG electrodes placed on both lateral side of the neck);
the electrocardiographic signal is detected by two electrocardiographic electrodes that are the pair of electrocardiographic electrodes (Fig. 1, active ECG electrodes placed on both lateral side of the neck);
the pulse wave sensor is positioned in a region of the neck band at a location at which the pulse wave sensor is adapted to be in contact with the neck of the user when the pulse wave transit time is calculated (Fig. 1, pulse wave PPG sensors disposed at an end of the neckband),
Ikeda fails to teach
the pulse wave sensor is positioned in a central region of the neck band at a location at which the pulse wave sensor is adapted to be in contact with the neck of the user at or near a midline of the neck on a backside of the neck when the pulse wave transit time is calculated.
However Amano teaches a pulse wave detecting device (Abstract) wherein a pulse wave is detected at a midline of the back of a neck (Fig. 6, Col. 43, L. 1-14, “Next, a second arrangement such as shown in FIG. 6 in which the device is incorporated in an accessory such as a necklace may be considered… In this figure, 31 is a sensor pad, and is comprised, for example, of a shock absorbing material such as a sponge. The pulse wave sensor 4/acceleration sensor 5 shown in FIG. 1 (or pulse wave sensor 4 shown in FIG. 19) are attached in the middle of sensor pad 31. As a result, when the necklace is worn around the neck, this sensor comes in contact with the skin surface on the back of the neck, to enable measurement of the pulse waves.”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to move the placement of the pulse wave sensor of Ikeda to measure pulse wave at a different position of the neck as taught by Amano as a simple substitution of one known location for pulse sensing on the neck for another to obtain predictable results. It is understood in the art that the area near the carotid artery and the rear of the neck are both acceptable places to measure pulse (Amano 2: Col. 31, L. 11-25).
Yet their combined efforts fail to teach the pulse wave transit time calculator is included inside the neck band; and
measuring ECG with only two electrodes.
However Banet teaches a necklace-shaped physiological monitor (Abstract) wherein signal processing components are included inside the neck band ([0059]-[0060] signal processing components, placed at back of neck, [0099] electronics module can be moved to other portions of the necklace).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include the pulse wave transit time calculator of Ikeda within the necklace taught by Banet to enable signal processing of pulse transit time to be completed by a single complete system, simplifying the use of the pulse transit time calculating neck band. Further, it would be obvious that one can substitute the ECG monitoring of Ikeda with three electrodes to only two active electrodes as taught in Banet, as it is known multiple electrode configurations can ascertain ECG signals (Bojovic: [0082]) and how two active electrodes can perform obviate the need in a signal processing for a ground electrode is also understood (Banet 2: [0034] “In still other embodiments, only two signal electrodes are used (i.e. there is no ground electrode) to determine an ECG waveform. In this case, a `notch` filter may be used to remove noise normally reduced by the ground electrode.”).
 Yet their combined efforts fail to teach a sensing surface of the pulse wave sensor is flush or substantially flush with a surface of the neck band.
However Coakley teaches a medical sensor (Abstract) using optical sensing components ([0032]) and further teaches that the optical sensing components may configured to be flush with a surface of the medical sensor housing (Figs. 8 and 9, [0056] “In the depicted embodiment, the emitter 22 and detector 24 are provided substantially flush with the patient facing surfaces of the sensor 10, as may be suitable for pulse oximetry applications.”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention that the sensing surface of the pulse sensor of Ikeda can be set as flush with the neck band of Ikeda as taught by Coakley as a simple substitution of one placement of a sensing surface of pulse sensor, with the sensing surface jutting out from the neck band, for another, with the sensing surface flush with the neck band, to obtain predictable results of accurately assessed pulse data.
Regarding Claim 3, Ikeda, Amano, Amano 2, Banet, Bojovic, Banet 2, and Coakley teach the pulse wave transit time measurement device according to Claim 1, wherein
The neck band is capable of being set around the neck of the user in a circumferential direction of the neck (See Claim 1 Rejection); and
A surface of the pulse wave sensor is flush or substantially flush with a surface of the neck band, and the pulse wave sensor is adapted to be in contact with the neck of the user at or near the midline of the neck on the backside of the neck when the neck band is set around the neck of the user (See Claim 1 Rejection, Amano).

Claim(s) 4, 8-11, 14-15, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda in view of Amano and further in view of Amano 2 and further in view of Banet and further in view of Bojovic and further in view of Banet 2 and further in view of Coakley and further in view of McCombie et al (US 2015/0164437) (“McCombie”).
Regarding Claim 4, while Ikeda, Amano, Amano 2, Banet, Bojovic, Banet 2, and Coakley teach the pulse wave transit time measurement device according to Claim 1, their combined efforts fail to teach the device further comprising: 
a posture detector that detects a posture of the user when the pulse wave transit time is calculated by the pulse wave transit time calculator; 
a classifier that classifies time serial data of the calculated pulse wave transit time for each posture depending on the posture detected by the posture detector; and 
a fluctuation identifier that determines fluctuations in the pulse wave transit time based on the time serial data of the pulse wave transit time having been classified for each posture by the classifier.  
However McCombie teaches a pulse wave transit time measurement device (Abstract) comprising: 
a posture detector that detects a posture of a user when the pulse wave transit time is calculated by the pulse wave transit time calculator ([0137] posture detector, Figs. 20A-20B, [0108] posture will affect both blood pressure and PTT, [0134] correction factor of pulse transit time based blood pressure should include the effect of both posture and arm height, [0127]); 
a classifier that classifies time serial data of the calculated pulse wave transit time for each posture based on the posture detected by the posture detector ([0127] “This measurement can be performed, for example, when the patient is first admitted to the hospital. PTT determined at different arm heights provides multiple data points, each corresponding to a unique pair of blood pressure values determined as described above. The change in PTT values (PTT) corresponds to changes in arm height.” Discusses classification for arm heights, [0134] posture is to be taken into account as well); and 
a fluctuation identifier that determines fluctuations in the pulse wave transit time based on the time serial data of the pulse wave transit time having been classified for each posture by the classifier ([0125] fluctuation identified and informs a correction factor, [0134]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to apply the posture and PTT relationship analysis of McCombie to the PTT analyzer of Ikeda, Amano, Amano 2, Banet, Bojovic, Banet 2, and Coakley to ensure that fluctuations in pulse transit time are appropriately accounted for as a subject moves.
Regarding Claim 8, Ikeda, Amano, Amano 2, Banet, Bojovic, Banet 2, Coakley, and McCombie teach the pulse wave transit time measurement device according to Claim 4, and McCombie further teaches wherein the fluctuation identifier determines the fluctuations in the pulse wave transit time based on, among all of the classified time serial data of the pulse wave transit time, only the time serial data of the pulse wave transit time corresponding to a predetermined posture ([0127] “PTT determined at different arm heights provides multiple data points, each corresponding to a unique pair of blood pressure values determined as described above. The change in PTT values (PTT) corresponds to changes in arm height.” [0134], [0147]-[0156] gives predetermined postures and how they are determined from the accelerometer data).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to determine the fluctuations in the pulse transit time corresponding to predetermined postures as taught by McCombie and apply it to the pulse transit time analysis of Ikeda, Amano, Amano 2, Banet, Bojovic, Banet 2, Coakley, and McCombie to ensure accurate pulse transit times are communicated to the subject.
Regarding Claim 9, Ikeda, Amano, Amano 2, Banet, Bojovic, Banet 2, Coakley, and McCombie teach the pulse wave transit time measurement device according to Claim 4, and McCombie further teaches wherein the classifier classifies the time serial data of the pulse wave transit time for each of the postures including at least an upright position, an inverted position, a supine position, a left lateral decubitus position, a right lateral decubitus position, and a prone position ([0134] postures used for correction factor, [0031], [0147]-[0156] gives these predetermined postures and how they are determined from the accelerometer data).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to classify for different postures as taught by McCombie with the system of Ikeda, Amano, Amano 2, Banet, Bojovic, Banet 2, Coakley, and McCombie as this enables the subject to use the system in larger variety of settings and contexts.
Regarding Claim 10, Ikeda, Amano, Amano 2, Banet, Bojovic, Banet 2, Coakley, and McCombie teach the pulse wave transit time measurement device according to Claim 4, and McCombie further teaches wherein the posture detector includes an acceleration sensor that detects a direction in which a gravitational acceleration is applied ([0060]); and 
the pulse wave sensor and the acceleration sensor are disposed adjacent or within a vicinity of each other (See Claim 4 Rejection, wherein pulse wave sensor is disposed at a subject’s neck and McCombie teaches the posture detector including an accelerometer at a subject’s chest, thus including the sensors within a vicinity of each other).  
Regarding Claim 11, while Ikeda, Amano, Amano 2, Banet, Bojovic, Banet 2, and Coakley teach a living body state estimation device comprising: 
the pulse wave transit time measurement device according to Claim 1 (See Claim 1 Rejection), their combined efforts fail to teach a blood pressure fluctuation estimator that estimates fluctuations in blood pressure based on both data of the fluctuations in the calculated pulse wave transit time and a predetermined relationship between the pulse wave transit time and a blood pressure.  
However McCombie teaches a pulse wave transit time measurement device (Abstract) comprising: 
a blood pressure fluctuation estimator that estimates fluctuations in blood pressure based on both data of the fluctuations in the calculated pulse wave transit time and a predetermined relationship between the pulse wave transit time and a blood pressure ([0125], [0127], [0134] further utilizing posture).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to determine the fluctuations in the pulse transit time corresponding to predetermined postures as taught by McCombie and apply it to the pulse transit time analysis of Ikeda, Amano, Amano 2, Banet, Bojovic, Banet 2, and Coakley to ensure accurate pulse transit times are communicated to the subject. Further, this enables a more accurate determination of blood pressure in McCombie as well.
 Regarding Claim 14, Ikeda, Amano, Amano 2, Banet, Bojovic, Banet 2, Coakley, and McCombie teach the living body state estimation device according to Claim 11, wherein
The neck band is capable of being set around the neck of the user in a circumferential direction of the neck (See Claim 11 Rejection); and55 
a surface of the pulse wave sensor is flush or substantially flush with a surface of the neck band, and the pulse wave sensor is adapted to be in contact with the neck of the user at or near the midline of the neck when the wearable member is set around the neck of the user at or near the midline of the neck on the backside of the neck when the neck band is set around the neck of the user (See Claim 11 Rejection, Amano).
Regarding Claim 15, Ikeda, Amano, Amano 2, Banet, Bojovic, Banet 2, Coakley, and McCombie teach the living body state estimation device according to Claim 11, and McCombie further teaches the pulse wave transit time measurement device comprising: 
a posture detector that detects a posture of a user when the pulse wave transit time is calculated by the pulse wave transit time calculator ([0137] posture detector, Figs. 20A-20B, [0108] posture will affect both blood pressure and PTT, [0134] correction factor of pulse transit time based blood pressure should include the effect of both posture and arm height, [0127]); 
a classifier that classifies time serial data of the calculated pulse wave transit time for each posture based on the posture detected by the posture detector ([0127] “This measurement can be performed, for example, when the patient is first admitted to the hospital. PTT determined at different arm heights provides multiple data points, each corresponding to a unique pair of blood pressure values determined as described above. The change in PTT values (PTT) corresponds to changes in arm height.” Discusses classification for arm heights, [0134] posture is to be taken into account as well); and 
a fluctuation identifier that determines fluctuations in the pulse wave transit time based on the time serial data of the pulse wave transit time having been classified for each posture by the classifier ([0125] fluctuation identified and informs a correction factor, [0134]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to apply the posture and PTT relationship analysis of McCombie to the PTT analyzer of Ikeda, Amano, Amano 2, Banet, Bojovic, Banet 2, Coakley, and McCombie to ensure that fluctuations in pulse transit time are appropriately accounted for as a subject moves.
Regarding Claim 19, Ikeda, Amano, Amano 2, Banet, Bojovic, Banet 2, Coakley, and McCombie teach the living body state estimation device according to Claim 15, and McCombie further teaches wherein the fluctuation identifier determines the fluctuations in the pulse wave transit time based on, among all of the classified time serial data of the pulse wave transit time, only the time serial data of the pulse wave transit time corresponding to a predetermined posture ([0127] “PTT determined at different arm heights provides multiple data points, each corresponding to a unique pair of blood pressure values determined as described above. The change in PTT values (PTT) corresponds to changes in arm height.” [0134], [0147]-[0156] gives predetermined postures and how they are determined from the accelerometer data).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to determine the fluctuations in the pulse transit time corresponding to predetermined postures as taught by McCombie and apply it to the pulse transit time analysis of Ikeda, Amano, Amano 2, Banet, Bojovic, Banet 2, Coakley, and McCombie to ensure accurate pulse transit times are communicated to the subject.
Regarding Claim 20, Ikeda, Amano, Amano 2, Banet, Bojovic, Banet 2, Coakley, and McCombie teach the living body state estimation device according to Claim 15, and McCombie further teaches wherein the classifier classifies the time serial data of the pulse wave transit time for each of the postures including at least an upright position, an inverted position, a supine position, a left lateral decubitus position, a right lateral decubitus position, and a prone position ([0134] postures used for correction factor, [0031], [0147]-[0156] gives these predetermined postures and how they are determined from the accelerometer data).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to classify for different postures as taught by McCombie with the system of Ikeda, Amano, Amano 2, Banet, Bojovic, Banet 2, Coakley, and McCombie as this enables the subject to use the system in larger variety of settings and contexts.

Claim(s) 5, 7, 12, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda in view of Amano and further in view of Amano 2 and further in view of Banet and further in view of Bojovic and further in view of Banet 2 and further in view of Coakley and further in view of McCombie and further in view of Takemura et al (US 2004/0210155) (“Takemura”).
Regarding Claim 5, while Ikeda, Amano, Amano 2, Banet, Bojovic, Banet 2, Coakley, and McCombie teach the pulse wave transit time measurement device according to Claim 4, and McCombie further teaches correcting, in conformity with the subject posture, the time serial data of the pulse wave transit time among different postures and thus determines the fluctuations in the pulse wave transit time based on of both the time serial data of the pulse wave transit time (See Claim 4 Rejection), their combined efforts fail to teach
wherein the fluctuation identifier sets a reference posture from among the classified postures, 
correcting, in conformity with the reference posture, the pulse wave transit time, and 
determines the fluctuations in the pulse wave transit time based on of both the time serial data of the pulse wave transit time in the reference posture and the time serial data of the pulse wave transit time44 having being corrected.  
However Takemura teaches a medical monitoring system (Abstract) wherein motion analysis of physiological signals is performed in view of a reference position ([0225] a determination of a reference position, [0232]-[0233] thresholds are then set to contextualize the changes in the subject with respect to the reference position, where thresholds shown in Figs. 27 and 28 are based on distance away from reference position, [0237] the correction in view of a reference posture is done over time).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to posture detection of McCombie in comparison to reference posture as Takemura teaches that motion analysis of a subject can be evaluated in view of a single reference position. Thus it the application of a known technique for motion analysis in view of a reference position (Takemura) for the motion analysis of McCombie ready for improvement to yield predictable results of streamlined motion analysis.
Regarding Claim 7, Ikeda, Amano, Amano 2, Banet, Bojovic, Banet 2, Coakley, McCombie, and Takemura teach the pulse wave transit time measurement device according to Claim 5, and McCombie further teaches wherein the fluctuation identifier corrects the time serial data of the pulse wave transit time for each posture such that a correlation coefficient of an approximation curve resulting from approximating the time serial data of the pulse wave transit time for each posture with a curve is increased, and determines the fluctuations in the pulse wave transit time from the time serial data after the correction (See Claim 4 Rejection, McCombie: Equation 20, [0132], from a baseline pulse transit time for a baseline posture, e.g. where there is no hydrostatic effect, the correlation coefficient will then increase the pulse transit time based on greater deviations from different postures).

Regarding Claim 12, while Ikeda, Amano, Amano 2, Banet, Bojovic, Banet 2, Coakley, and McCombie teach the living body state estimation device according to Claim 11, and McCombie further teaches wherein 
the blood pressure fluctuation estimator previously performs calibration of a relationship between an output signal of the posture detector and the posture of the user, determines a relational expression between a deviation in angle from a reference posture and a distance from a heart to a pulse-wave measurement location, and stores the relational expression ([0113] posture analysis from chest and arm, [0127] relational expression derived in view of posture and blood pressure / pulse transit time); 
when calculating a value of blood pressure from the pulse wave transit time, the blood pressure fluctuation estimator determines the distance from the heart to the pulse-wave47 measurement location based on both of the calculated deviation in angle and the relational expression stored in advance, and corrects the value of the blood pressure based on the determined distance ([0133] Equation 21), their combined efforts fail to teach performing the posture analysis based on a result of the calibration, a deviation in angle between the posture of the user and a reference posture. 
However Takemura teaches a medical monitoring system (Abstract) wherein motion analysis of physiological signals is performed in view of a reference position ([0225], [0237])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to posture detection of McCombie in comparison to reference posture as Takemura teaches that motion analysis of a subject can be evaluated in view of a single reference position. Thus it the application of a known technique for motion analysis in view of a reference position (Takemura) for the motion analysis of McCombie ready for improvement to yield predictable results of streamlined motion analysis.
Regarding Claim 16, while Ikeda, Amano, Amano 2, Banet, Bojovic, Banet 2, Coakley, and McCombie teach the living body state estimation device according to Claim 15, and McCombie further teaches correcting, in conformity with the subject posture, the time serial data of the pulse wave transit time among different postures and thus determines the fluctuations in the pulse wave transit time based on of both the time serial data of the pulse wave transit time (See Claim 4 Rejection), their combined efforts fail to teach
wherein the fluctuation identifier sets a reference posture from among the classified postures, 
correcting, in conformity with the reference posture, the pulse wave transit time, and 
determines the fluctuations in the pulse wave transit time based on of both the time serial data of the pulse wave transit time in the reference posture and the time serial data of the pulse wave transit time44 having being corrected.  
However Takemura teaches a medical monitoring system (Abstract) wherein motion analysis of physiological signals is performed in view of a reference position ([0225] a determination of a reference position, [0232]-[0233] thresholds are then set to contextualize the changes in the subject with respect to the reference position, where thresholds shown in Figs. 27 and 28 are based on distance away from reference position, [0237] the correction in view of a reference posture is done over time).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to posture detection of McCombie in comparison to reference posture as Takemura teaches that motion analysis of a subject can be evaluated in view of a single reference position. Thus it the application of a known technique for motion analysis in view of a reference position (Takemura) for the motion analysis of McCombie ready for improvement to yield predictable results of streamlined motion analysis.
Regarding Claim 18, Ikeda, Amano, Amano 2, Banet, Bojovic, Banet 2, Coakley, McCombie, and Takemura teach the living body state estimation device according to Claim 16, wherein the fluctuation identifier corrects the time serial data of the pulse wave transit time for each posture such that a correlation coefficient of an approximation curve resulting from approximating the time serial data of the pulse wave transit time for each posture with a curve is increased, and determines the fluctuations in the pulse wave transit time from the time serial data after the correction  (See Claim 16 Rejection, Equation 20, [0132], from a baseline pulse transit time for a baseline posture, e.g. where there is no hydrostatic effect, the correlation coefficient will then increase the pulse transit time based on greater deviations from different postures).

Claim(s) 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda in view of Amano and further in view of Amano 2 and further in view of Banet and further in view of Bojovic and further in view of Banet 2 and further in view of Coakley and further in view of McCombie and further in view of Takemura and further in view of Bang et al (US 2009/0082699) (“Bang”).
Regarding Claim 6, while Ikeda, Amano, Amano 2, Banet, Bojovic, Banet 2, Coakley, McCombie, and Takemura teach the pulse wave transit time measurement device according to Claim 5, their combined efforts fail to teach wherein the fluctuation identifier sets, as the reference posture, the posture in which a time span of the time serial data of the calculated pulse wave transit time is longest.  
However Bang teaches a subject activity classifier (Abstract) wherein a subject activity is classified as a reference activity based on it fulfilling the longest time span ([0100]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to set the reference posture of Ikeda, Amano, Amano 2, Banet, Bojovic, Banet 2, Coakley, McCombie, and Takemura as the posture with the longest time span as Bang teaches this as a way to differentiate what constitutes reference data. It is thus the application of a known technique for setting a posture baseline to the posture analysis of McCombie ready for improvement to yield predictable results of accurately differentiating between different datasets.

Regarding Claim 17, while Ikeda, Amano, Amano 2, Banet, Bojovic, Banet 2, Coakley, McCombie, and Takemura teach the living body state estimation device according to Claim 16, their combined efforts fail to teach wherein the fluctuation identifier sets, as the reference posture, the posture in which a time span of the time serial data of the calculated pulse wave transit time is longest.  
However Bang teaches a subject activity classifier (Abstract) wherein a subject activity is classified as a reference activity based on it fulfilling the longest time span ([0100]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to set the reference posture of Ikeda, Amano, Amano 2, Banet, Bojovic, Banet 2, Coakley, McCombie, and Takemura as the posture with the longest time span as Bang teaches this as a way to differentiate what constitutes reference data. It is thus the application of a known technique for setting a posture baseline to the posture analysis of McCombie ready for improvement to yield predictable results of accurately differentiating between different datasets.53

Response to Arguments
Applicant’s amendments and arguments filed 8/04/2022 with respect to the 35 USC 103 rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ikeda, Amano, Amano 2, Banet, Bojovic, Banet 2, and Coakley.
Consequently, claims 3-12 and 14-20 remain rejected due to their dependency on rejected independent claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIRO H PORTILLO whose telephone number is (571)272-1073. The examiner can normally be reached M-F 9:00 am - 5:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAIRO H. PORTILLO/
Examiner
Art Unit 3791



/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791